            Case 1:20-cv-02073-RA Document 9 Filed 04/29/20 Page 1 of 1



 UNITED STATES DISTRICT COURT                                     USDC-SDNY
                                                                  DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK
                                                                  ELECTRONICALLY FILED
                                                                  DOC#:
 CEDRIC BISHOP, for himself and on behalf of                      DATE FILED: 4/29/2020
 all other persons similarly situated,

                             Plaintiff,
                                                                     20-CV-2073 (RA)
                       v.
                                                                          ORDER
 CITY BREW TOURS NYC LLC,

                            Defendant.

 RONNIE ABRAMS, United States District Judge:

         On April 2, 2020, the Court granted Defendant’s request for a 60-day extension to

 respond to Plaintiff’s complaint. Dkt. 8. In that same order, the Court reminded the parties that,

 pursuant to its March 11, 2020 Order, Dkt. 5, the parties were to file a joint letter by April 27,

 2020 requesting that the Court either (1) refer the case to mediation or a magistrate judge, or (2)

 schedule an initial status conference, which may take place over the phone in light of COVID-

 19. To date, the Court has not received that letter. No later than May 8, 2020, the parties shall

 submit this joint letter. If the parties need additional time to confer, they shall file a letter

 requesting an extension and informing the Court when they believe they can file this joint letter.

 SO ORDERED.

Dated:    April 29, 2020
          New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
